

116 HR 1265 IH: Nursing Home Workforce Quality Act
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1265IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Duffy (for himself, Mr. Peterson, and Mr. Gianforte) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles XVIII and XIX of the Social Security Act with respect to nursing facility
			 requirements, and for other purposes.
	
 1.Short titleThis Act may be cited as the Nursing Home Workforce Quality Act. 2.FindingsCongress finds the following:
 (1)Nursing facilities are an integral component of the continuum of care for Medicare and Medicaid patients.
 (2)Many nursing facilities have in-house educational programs approved by the Centers for Medicare & Medicaid Services to train individuals as certified nursing aides to provide extensive, direct care.
 (3)The ability to provide this training is critical for nursing facilities to ensure that— (A)residents receive the highest quality care;
 (B)caregivers are trained on the most timely best practices and clinical standards; and (C)facilities can—
 (i)sustain appropriate staffing levels; and (ii)recruit and retain qualified staff.
					3.Training and competency evaluation programs
 (a)MedicareSection 1819 of the Social Security Act (42 U.S.C. 1395i–3) is amended— (1)in subsection (f)(2)—
 (A)in subparagraph (A)(iv)(I), by striking (unless the facility is described in subparagraph (B)(iii)(I)); (B)in subparagraph (B)—
 (i)in clause (i)— (I)by striking (subject to clause (iii)); and
 (II)by inserting and after the semicolon; (ii)in clause (ii), by striking ; and and inserting a period;
 (iii)by striking clause (iii); and (iv)by striking A State may not delegate (through subcontract or otherwise) its responsibility under clause (iii)(II) to the skilled nursing facility.;
 (C)by striking subparagraphs (C) and (D); and (D)by adding at the end the following:
						
							(C)Disapproval of nurse aide training and competency evaluation programs and nurse aide competency
			 evaluation programs
 (i)In generalWith respect to a State, the Secretary may, in consultation with such State, disapprove a nurse aide training and competency evaluation program or a nurse aide competency evaluation program offered by or in a skilled nursing facility if such facility—
 (I)has been assessed a civil monetary penalty under subsection (h)(2)(B)(ii) or section 1919(h)(2)(A)(ii) of not less than $10,697 for providing substandard quality of care; and
 (II)has not, in the determination of the Secretary, corrected the deficiencies in quality of care for which such civil monetary penalty was assessed.
 (ii)Rescission of disapprovalThe Secretary shall rescind a disapproval under clause (i) upon demonstration by a facility that all deficiencies for which the civil monetary penalty described in clause (i)(I) was assessed have been remedied.; and
 (2)in subsection (h)(2)(B)(ii)(I), by striking $10,000 and inserting $21,393. (b)MedicaidSection 1919 of the Social Security Act (42 U.S.C. 1396r) is amended—
 (1)in subsection (f)(2)— (A)in subparagraph (A)(iv)(I), by striking (unless the facility is described in subparagraph (B)(iii)(I));
 (B)in subparagraph (B)— (i)in clause (i), by inserting and after the semicolon;
 (ii)in clause (ii), by striking ; and and inserting a period; (iii)by striking clause (iii); and
 (iv)by striking A State may not delegate (through subcontract or otherwise) its responsibility under clause (iii)(II) to the nursing facility.;
 (C)by striking subparagraphs (C) and (D); and (D)by adding at the end the following:
						
							(C)Disapproval of nurse aide training and competency evaluation programs and nurse aide competency
			 evaluation programs
 (i)In generalWith respect to a State, the Secretary may, in consultation with such State, disapprove a nurse aide training and competency evaluation program or a nurse aide competency evaluation program offered by or in a nursing facility if such facility—
 (I)has been assessed a civil monetary penalty under section 1819(h)(2)(B)(ii) or subsection (h)(2)(A)(ii) of not less than $10,697 for providing substandard quality of care; and
 (II)has not, in the determination of the Secretary, corrected the deficiencies in quality of care for which such civil monetary penalty was assessed.
 (ii)Rescission of disapprovalThe Secretary shall rescind a disapproval under clause (i) upon demonstration by a facility that all deficiencies for which the civil monetary penalty described in clause (i)(I) was assessed have been remedied.; and
 (2)in subsection (h)(3)(C)(ii)(I), by striking $10,000 and inserting $21,393. (c)RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Health and Human Services shall promulgate regulations as necessary to implement the amendments made by this section.
			(d)Applicability
				(1)In general
 (A)Timing of determinationsThe amendments made by subsections (a)(1)(D) and (b)(1)(D) of this section shall apply only to a civil monetary penalty if the relevant covered determination was made on or after the date of enactment of this Act.
 (B)Covered determination definedThe term covered determination means, with respect to a facility in a State, a determination by the State or the Secretary of Health and Human Services that the facility has provided a substandard quality of care for which a civil monetary penalty described in section 1819(f)(2)(C)(i)(I) or 1919(f)(2)(C)(i)(I) of the Social Security Act (as such sections have been amended by this Act) may be assessed.
					(2)Previously prohibited programs
 (A)WaiverWith respect to a facility subject, on the day before the date of enactment of this Act, to a prohibition under item (a) of either section 1819(f)(2)(B)(iii)(I) or section 1919(f)(2)(B)(iii)(I) of the Social Security Act (as in effect on the day before such date of enactment), such prohibition shall no longer apply to the facility on or after such date of enactment.
 (B)Survey or civil monetary penaltyWith respect to a facility subject, on the day before the date of enactment of this Act, to a prohibition under item (b) or (c) of either section 1819(f)(2)(B)(iii)(I) or section 1919(f)(2)(B)(iii)(I) of the Social Security Act (as in effect on the day before such date of enactment), such prohibition shall no longer apply to the facility on or after such date of enactment upon a determination by the Secretary of Health and Human Services that the facility has corrected the issue that resulted in such prohibition.
					